Exhibit 10.1
 
Ninth Amendment to Credit and Security Agreement


This Ninth Amendment to Credit and Security Agreement (herein, the “Amendment”)
is entered into as of April 17, 2018 (the “Ninth Amendment Effective Date”),
among Martin Marietta Funding LLC, a Delaware limited liability company
(“Borrower”), Martin Marietta Materials, Inc., a North Carolina corporation, as
initial Servicer (the “Servicer”), each commercial paper conduit and financial
institution from time to time a party to the Credit and Security Agreement (as
defined below) as lenders (the “Lenders”), and SunTrust Bank (“SunTrust”), a
Georgia banking corporation, in its capacity as administrative agent for the
Lenders (in such capacity, together with its successors and assigns, the
“Administrative Agent”).


Preliminary Statements


Whereas, the Borrower, the Servicer, the Lenders and the Administrative Agent
entered into a certain Credit and Security Agreement, dated as of April 19, 2013
(the Credit and Security Agreement, as the same has been amended prior to the
date hereof, being referred to herein as the “Credit and Security Agreement”). 
All capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Credit and Security Agreement; and


Whereas, the Borrower and the Servicer have requested that the Administrative
Agent and the Lenders agree to amend the Credit and Security Agreement and the
Administrative Agent and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.


Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:



Section 1.
Amendment.



Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit and Security Agreement shall be amended as follows:


1.1.            The defined term “Fee Letter” appearing in Exhibit I to the
Credit and Security Agreement is hereby amended and restated in its entirety and
as so amended and restated shall read as follows:


“Fee Letter” means that certain Fourth Amended and Restated Fee Letter dated as
of April 17, 2018 by and among the Borrower, the Administrative Agent and the
Lenders, as the same may be amended, restated or otherwise modified from time to
time.


1.2.            The defined term “Ninth Amendment Effective Date” is hereby
added to Exhibit I to the Credit and Security Agreement in the appropriate
alphabetical sequence and as so amended shall read as follows:


“Ninth Amendment Effective Date” means April 17, 2018.


--------------------------------------------------------------------------------

1.3.            Schedule A to the Credit and Security Agreement is hereby
amended and restated in its entirety and as so amended and restated shall read
as set forth on Schedule A attached hereto.



Section 2.
Conditions Precedent.



The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:


2.1.            The Borrower, the Servicer, the Lenders and the Administrative
Agent shall have executed and delivered this Amendment.


2.2.            The Administrative Agent shall have received a fully executed
Fourth Amended and Restated Fee Letter.


2.3.            The Borrower shall have delivered Certified Resolutions to the
Administrative Agent.


2.4.            The Administrative Agent shall have received an Opinion of
Counsel as to Corporate Enforceability.



Section 3.
Conditions Subsequent.



No later than 30 days (as such date may be extended by the Administrative Agent
in its sole discretion) following the consummation of the acquisition of the New
Originator (as defined below), the Administrative Agent shall have received all
of the following:


3.1.            The Administrative Agent shall have received a certificate of
the duly authorized signatory of Blue Grass Materials Company, LLC, a Delaware
limited liability company (the “New Originator”), certifying:  (a) a copy of the
resolutions of the members or other managing or governing body of the New
Originator certified by its Secretary authorizing such person’s execution,
delivery and performance of the Originator Sale Agreement, (b) the names and
signatures of the officers authorized on its behalf to execute the Supplement to
Originator Sale Agreement, (c) a copy of the New Originator’s operating
agreement, (d) the New Originator’s certificate of formation and (e) a good
standing certificate for the New Originator issued by the secretary of state of
Delaware.


3.2.            The Administrative Agent shall have received an executed copy of
the Supplement to Originator Sale Agreement joining the New Originator to the
Originator Sale Agreement.


3.3.            UCC and federal tax lien searches against the New Originator.


2

--------------------------------------------------------------------------------



3.4.            UCC financing statement naming the New Originator as
seller/debtor, Seller as buyer/assignor and Borrower as secured party/total
assignee.


3.5.            Such other documents and instruments incident to the execution
and delivery of this Amendment, in a form reasonably satisfactory to the
Administrative Agent and its counsel, as may be reasonably requested by the
Administrative Agent.



Section 4.
Representations and Warranties.



In order to induce the Lenders to execute and deliver this Amendment, each of
the Borrower and the Servicer hereby represent to the Lenders that as of the
date hereof (a) the representations and warranties set forth in Article III of
the Credit and Security Agreement are and shall be and remain true and correct
in all material respects (except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall remain true and correct in all material
respects as of such earlier date) and (b) each of the Borrower and the Servicer
is in material compliance with the terms and conditions of the Credit and
Security Agreement and no event has occurred and is continuing that would
constitute an Amortization Event or a Potential Amortization Event under the
Credit and Security Agreement or shall result after giving effect to this
Amendment.



Section 5.
Miscellaneous.



5.1.                    The Borrower hereby acknowledges and agrees that the
Liens created and provided for by the Transaction Documents continue to secure,
among other things, the Aggregate Unpaids and the performance of all of the
Borrower’s obligations under the Transaction Documents and the Credit and
Security Agreement as amended hereby; and the Transaction Documents and the
rights and remedies of the Lenders thereunder, the obligations of each of the
Borrower and Servicer thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Transaction Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Amendment.


5.2.                    Except as specifically amended herein, the Credit and
Security Agreement shall continue in full force and effect in accordance with
its original terms.  Reference to this specific Amendment need not be made in
the Credit and Security Agreement, the Notes, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit and
Security Agreement, any reference in any of such items to the Credit and
Security Agreement being sufficient to refer to the Credit and Security
Agreement as amended hereby.


5.3.                    Each Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of or incurred by the Administrative Agent in
connection with the negotiation, preparation, execution and delivery of this
Amendment, including all reasonable legal fees, charges and disbursements for
the Administrative Agent.


3

--------------------------------------------------------------------------------



5.4.                    This Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement. 
Any of the parties hereto may execute this Amendment by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original.  Delivery of a counterpart hereof by facsimile transmission or by
e‑mail transmission of an Adobe portable document format file (also known as a
“PDF” file) shall be effective as delivery of a manually executed counterpart
hereof.  This Amendment shall be governed by, and construed in accordance with,
the internal laws of the State of New York.


[Signature Page to Follow]




4

--------------------------------------------------------------------------------



This Ninth Amendment to Credit and Security Agreement is entered into as of the
date and year first above written.
 

  Martin Marietta Funding LLC, as
   Borrower                  
 
By:
/s/ Roselyn R. Bar       Name:   Roselyn R. Bar       Title:     VP and
Secretary          

 
 
 

  Martin Marietta Materials, Inc., as the
   Servicer                  
 
By:
/s/ C. Howard Nye       Name:   C. Howard Nye       Title:     President and CEO
         

 

 
Accepted and agreed to.
 
 
 

 
SunTrust Bank,
   individually as a Lender and as
   Administrative Agent
                 
 
By:
/s/ David Hufnagel       Name:   David Hufnagel       Title:     Director      
   

 
 
 
 
 


Signature Page to Ninth Amendment to Credit and Security Agreement



--------------------------------------------------------------------------------

 
 
 

  PNC Bank, National Association,
   as a Lender                  
 
By:
/s/ Eric Bruno       Name:   Eric Bruno       Title:     Senior Vice President  
       

 



 
 
 
 

Signature Page to Ninth Amendment to Credit and Security Agreement



--------------------------------------------------------------------------------

 
 
 

  Regions Bank,
   as a Lender                  
 
By:
/s/ Mark A. Kassis       Name:   Mark A. Kassis       Title:     Senior Vice
President          

 
 
 
 
 
 

Signature Page to Ninth Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------

 
 
 

 
MUFG Bank, Ltd. f/k/a The Bank of
    Tokyo-Mitsubishi UFJ, LTD., New York
    Branch,  as a Lender
                 
 
By:
/s/ Richard Gregory Hurst       Name:   Richard Gregory Hurst       Title:    
Managing Director          

 

 
 
 
 
 
Signature Page to Ninth Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------



Schedule A


Commitments


Lender
Commitment
   
SunTrust Bank
$130,000,000.00
   
PNC Bank, National Association
$90,000,000.00
   
Regions Bank
$90,000,000.00
   
MUFG Bank Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, LTD., New York Branch
$90,000,000.00
   
Aggregate Commitment
$400,000,000.00





 
 